Citation Nr: 1227325	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  10-13 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for Pick's disease. 

2.  Entitlement to service connection for a heart disability.   


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1976 to October 1982. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claims for service connection. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that Pick's disease is related to service. 

2.  The preponderance of the evidence is against a finding that a heart disability is related to service. 


CONCLUSIONS OF LAW

1.  Pick's disease was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

2.  A heart disability was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in February 2008 and June 2008, prior to the September 2008 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The February 2008 and June 2008 letters also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  All available service treatment records have been associated with the claims file.  In a January 2010 memorandum, the RO made a formal finding on the unavailability of the Veteran's complete service treatment records and indicated that all efforts to obtain those records had been exhausted and further attempts would be futile.  In a case in which a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  The Board observes that in a January 2010 letter the Veteran was notified of the unavailability of his service treatment records and was afforded an opportunity to supplement the record with additional evidence.  Therefore, the Board finds that additional efforts to obtain these records would be futile, and as such, the Board finds that VA has fulfilled its duty to assist in obtaining such records. 

The Veteran has not been afforded VA medical examinations in connection with his claims.  However, no such examinations are necessary.  As will be explained in detail below, there is no evidence showing in-service incurrence of either of the claimed disabilities or that such disabilities are etiologically related to service.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The record is missing critical evidence an event, injury, or disease occurred in service, McLendon element (2).  Furthermore, even if the Board were to consider the Veteran's claimed exposure to unknown chemical as an "event" in service, the evidence does not show that McLendon element (3) is met.  That is, as shown below, there is no indication that the Veteran's claimed disabilities, or symptoms of disability, are associated with service other than the Veteran's incompetent assertions of an etiological link to service.  Such unsupported assertions are insufficient to trigger an examination in this case.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has declined the option of a personal hearing.  Thus, the duties to notify and assist have been met. 

Analysis

 In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b). 

Service connection may be granted on a presumptive basis for certain chronic diseases, including a cardiovascular disease if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

The Veteran currently has a heart disability, diagnosed as coronary artery disease, and Pick's disease.  However, service treatment records are negative for any findings of a heart disability and/or Pick's disease.  Additionally, a heart disability did not manifest within a year of service discharge.  Consideration on a presumptive basis for a heart disability is thus not warranted.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Notably, during a January 2001 VA clinical visit, the Veteran denied a cardiovascular disease.  The first indication in the record of a heart disability is not until July 2007 and of Pick's disease around 2006, which are both over 20 years after service discharge.  In view of the lengthy periods without treatment, there is no evidence of continuity of symptomatology and this weighs against the claims.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, there is no clinical evidence of treatment for or complaints related to a heart disability and/or Pick's disease during the Veteran's period of active service.  As there is no record of a heart disability or Pick's disease in service or competent evidence that links such disabilities to service, the Board finds that a VA opinion is not necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, as there is no competent, probative evidence establishing a nexus between military service and the Veteran's current heart disability and Pick's disease, service connection is not warranted. 

The Board notes the Veteran's contentions that his service in Subic Bay exposed him to various toxins and chemicals, which led to the development of Pick's disease.  In support of his assertion, a fellow-service member submitted a statement indicating that he served with the Veteran in Subic Way where he was exposed to hazardous and toxic chemicals.  The RO attempted to ascertain from the Veteran the specific types of chemicals to which he was exposed and the Veteran did not respond.  In this respect it is noted that while VA has a duty to assist the Veteran in substantiating his claims, that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (noting that a veteran cannot passively wait for help from VA).  Furthermore, the Veteran submitted numerous articles regarding toxic contamination in Subic Bay as well as article regarding the possible causes of Pick's disease.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463   (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Because the information provided in the articles is generic and does not specifically relate to the facts and circumstances surrounding this particular case, it holds little probative weight.  

The Veteran has been accorded ample opportunity to present competent evidence in support of his claims.  He has failed to do so.  See 38 U.S.C.A. § 5107(a).  As noted above, the Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, [s]he cannot passively wait for it in those circumstances where [s]he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 92 (1991). 

The Board has considered the Veteran's assertions as to the etiologies of his heart disability and Pick's disease, and his fellow service member's contentions as to a nexus between service and Pick's disease.  However, the Board finds that both the Veteran and his fellow service members, as lay people, are not competent to provide such opinions as they require specific medical training, which is beyond the competency of the Veteran, the fellow service member, or any other lay person.  See Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997) (noting that a layperson is generally not capable of opining on matters requiring medical knowledge).  In the absence of evidence indicating that the Veteran or his fellow service member have the medical training to render medical opinions, the Board must find that their contentions with regard to the Veteran's disabilities to be of no probative value.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the lays statements are not competent evidence.

In sum, the evidence shows that the Veteran developed a heart disability and Pick's disease many years after service and there is no competent link between the Veteran's service and current disabilities.  As the preponderance of the evidence is against the claims for service connection, the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

(CONTINUED ON NEXT PAGE)

ORDER

Service connection for Pick's disease is denied. 

Service connection for a heart disability is denied.   




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


